DETAILED ACTION
This Office Action is in response to the RCE filed on March 31, 2022. Claims 14-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to original claims 14 and 18 have been fully considered. 
Response to Argument
Applicant's arguments and amendments received February 28, 2022 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose calculating a value indicating a degree of similarity between the reference images. Namely, Applicant argues that Examiner interprets residual as a degree of similarity between the plurality of blocks of reference images for generating the prediction image, but that “residual” is a term indicating a difference between the original image and the prediction image, not between the reference image and the original image and that “a difference between the original image and that, even if it were broadly construed as a term indicating the difference between the original image and the prediction image, this definition is different from “a similarity (difference) between the reference images.” 
Examiner disagrees and notes that Applicant misstates Examiner’s argument. As detailed in the prior Office Action, Mishurovskiy discloses that in its filter 300, the system may calculate (for each image portion that is a part of a current block and includes a plurality of pixels) a residual (see Figs. 3A-3C, item 300 ¶¶92, 158, 222, 243 – describing filters which may adaptively filter based on the residual value of the pixels to be filtered). Examiner noted that “’residual’ is a term known to indicate… a difference/similarity between the reference image/block for generating the prediction image/block and the current image/block”. Applicant argues that residual is more properly defined as a difference between the original image and the prediction image. However, this argument fails because the claim only broadly requires a value “indicating” a degree of similarity between blocks of reference images, and certainly (even if Applicant’s definition were correct) where the prediction at issue stems from a reference image (as described in Mishurovskiy – see ¶¶88, 154, 427, 433), a value that represents the similarity/difference between a predicted image (that is based on a reference image) and the current/original image would “indicate” a similarity/difference between that reference image and the current/original image. Accordingly, Mishurovskiy, in disclosing filtration that includes calculating the residual, calculates a value indicating a degree of similarity between the plurality of blocks of reference images that are used for generating the block of the prediction image.
However, Examiner notes that because amendments have changed this language, Examiner has cited a newly added reference to better address those amendments.
As such, see the rejection below for how a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0132606 (“Su”) in view of the level of skill in the art.
With respect to claim 14, Su discloses the invention substantially as claimed, including 
A prediction image correcting device (see Figs. 1, 3, 4, showing devices for correcting prediction images) comprising:
a predictor configured to predict a block of a target image obtained by dividing an image frame by using a plurality of blocks of reference images to generate a block of a prediction image corresponding to the block of the target image (see Figs. 3-4, items 330 and 480, ¶¶24, 73, showing and describing predictors that generate prediction information and calculate inter prediction results, e.g., predict blocks of a current/target image to generate a block of a prediction image corresponding to the block of the current/target image, by partitioning/dividing an image frame (e.g., into blocks) and using reference frame blocks from previous and later frames, i.e., using a plurality of blocks of reference images);
a calculator configured to calculate, for each image portion that is a part of the block and includes a plurality of pixels, sum of absolute differences between the plurality of blocks of reference images used for generating the block of the prediction image (see Fig. 2-4, items 211, 221, 231, 340, and 490, ¶¶56-58, describing that the DMVR early termination controller, i.e., calculator, calculates a distortion that may be a sum of absolute differences between the plurality of blocks of reference images used for generating the block of the prediction image (e.g., 221 and 231 which are used to generate block 211); see paragraphs below describing why one of ordinary skill in the art would have understood this to be done, as described, for each image portion that is a part of the block); and 
a corrector configured to perform, in the block of the prediction image, a correction processing only on the image portion that the sum of absolute differences satisfies a predetermined threshold condition (see citations and arguments with respect to element above and Figs. 2-4, items 332 and 485, ¶¶48-50, 87, 89, 91, 95, describing that the DMVR module, i.e., corrector, may refine, e.g., by averaging or using weighted averaging at the pixel level, i.e., perform correction processing on, in the block of the prediction image, e.g., 211, only those portions of the image where the distortion/SAD is smaller than a threshold and on those portions of the image where the distortion/SAD is greater than a threshold, DMVR is skipped).
As detailed above, Su describes an embodiment that determines a distortion prior to the calculation of any template and that this distortion may be calculated by taking a difference, e.g., a SAD of pixels, between a first and a second reference block, i.e., blocks of reference images used for generating the block of the prediction image – e.g., the difference between a first reference block 221 and a second reference block 231 (see ¶57 and Fig. 2). Su does not explicitly state in paragraphs 56-58 that this is done for each image portion that is a part of the prediction block. However, it is clear from the description that prior to any determination on the use of DMVR for an image portion, an MV0 pointing to the first reference block 221 and MV1 pointing to a second reference block 231 are used to form a prediction block 211 (see ¶¶45-46). In other words, the pixels of prediction block 211 correspond to/are generated from the pixels of reference blocks 221 and 231. Thus, when Su describes calculating a distortion between reference image blocks 221 and 231, this distortion would have been understood by one of ordinary skill in the art at the time of filing to correspond to the distortion of the prediction block generated therefrom, i.e., the distortion of block 211. Accordingly, the distortion (SAD of pixels) calculated between blocks 221 and 231 would have been understood by such a person to be a distortion calculated “for each image portion that is a part of the [prediction] block” 211 and includes a plurality of pixels. 
Therefore, in view of the understanding of one of ordinary skill in the art at the time of filing and of the above cited portions of the specification, it would have been obvious for such a person to, for clarity, have modified Su’s description of the distortion between blocks 221 and 231 to be a distortion calculated for each image portion that is a part of prediction block 211.
With respect to claim 15, Su discloses the invention substantially as claimed. As described above Su in view of the level of skill in the art discloses all the elements of independent claim 14. Su additionally discloses: 
An image encoding device comprising the prediction image correcting device according to claim 14 (see citations and arguments with respect to claim 14 above and Fig. 3, item 320, ¶¶17, 70, showing and describing an image encoding device comprising the prediction image correcting device). 
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 15.
With respect to claim 16, Su discloses the invention substantially as claimed. As described above Su in view of the level of skill in the art discloses all the elements of independent claim 14. Su additionally discloses: 
An image decoding device comprising the prediction image correcting device according to claim 14 (see citations and arguments with respect to claim 14 above and Fig. 4, item 470, ¶¶18, 79, showing and describing an image encoding device comprising the prediction image correcting device). 
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 16.
With respect to claim 17, Su discloses the invention substantially as claimed. As described above Su in view of the level of skill in the art discloses all the elements of independent claim 14. Su additionally discloses: 
A non-transitory computer-readable storage medium storing a program including instructions that, when executed by a processor, cause the processor to function as the prediction image correcting device according to claim 14 (see citations and arguments with respect to claim 14 above and ¶¶13, 41, 114, describing that the device may be embodied in a non-transitory computer-readable storage medium storing instructions that when executed by a computer/processor cause the computer/processor to function as the device). 
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 17.
With respect to claim 18, claim 18 recites the elements of claim 14 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 14 also apples to claim 18.
With respect to claim 19, Su discloses the invention substantially as claimed. As described above Su in view of the level of skill in the art discloses all the elements of independent claim 14. Su additionally discloses:
a combiner configured to output a reconstructed image by adding a prediction residual to the block of the prediction image after the correction processing (see Fig. 4, items 474, showing an describing a reconstruction module, i.e., combiner, configured to output a reconstructed image by combining/adding a prediction residual to the block of the prediction image after the correction processing).
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 19.
With respect to claim 20, claim 20 recites the elements of claim 19 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 19 also apples to claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481